Exhibit October 1, 2009 Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for First United Corporation and subsidiaries (the “Corporation”). We have read the Corporation’s disclosure set forth in Item4.01 “Changes in Registrant’s Certifying Accountant” of the Corporation’s Current Report on Form 8-K dated October 1, 2009 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Beard Miller CompanyLLP
